Title: To James Madison from John Hatley Norton, 1 October 1785
From: Norton, John Hatley
To: Madison, James


Dear Sir,
Winchester Octr. 1st. 1785.
You cannot be a Stranger to the several Acts passed in our Assembly during the late War relative to Citizens of this State & british Subjects who had commercial Interests in this Country, as well as those who were Partners with them in this State; & that one was enacted preventing the latter from recovering their Debts, which at this Time is unrepealed, & another leaving them exposed to the full force of all judiciary proceedings in a[ccounts owed by them as] Debtors to Citizens of this State. This indulgence granted to the Citizens in our Case, & the oppression fixed on the British Subject in the othe[r], you will surely think repugnant to every principle of equity, & ought not to be countenanced in a Country which has been for so many years contending for Liberty founded in Justice, & the Rights of Mankind, & that your Laws shou’d not make any distinction between the Citizens of this State, & those of any other Country, as former Connections had placed them upon an equal footing as to Matters of a private nature. It is therefore to be wished that the most salutary Laws for the purpose of reforming some now in force, may have your Voice & support at the next Session of Assembly, & that a Majority of your House may second & promote your Interests & e[nd]eavours for having them enacted. In all Cases which can comprehend the true Interests of the Citizens of this State & british Subjects & those in Partnership with them res[i]d[in]g in the State, as well as the Rights of mankind in gen[eral. I think] you [as] a Man of Honour, Candour & Liberality will consider them on all Points without prejudice, & wherever you find either Defects or omissions in the Laws of our Country, you will be active in making such alterations or additions, as the Particular Cases may require; In attention to which you will do Justice to the Injured, & Honour to Yourself, being—Dr Sr Your most obedt Servt,
J. H. Norton
(Turnover)
Dr. Sr. The foregoing is Submitted to your most Serious consideration, & as all our family have been uniformly attach[ed] to the Interests of this Country, & made every exertion in their Power as to Advances of money to this State, & at a Crisis when it was most wanted, & cou’d not have been procured from any other House in great Britain, I should hope that the peculiarity of their present Situation [w]ill [be attended] to by the Legislature, & followed by that Degree of [I]ndulgence & generosity which have ever Characterized the inhabitants of this State—being with Respect Dr Sr Your most obedt Servt

J. H. Norton
